DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 29, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting Rejection

Applicant’s arguments, see page 14, line 12 through line 22, and the terminal disclaimer, filed December 13, 2021, with respect to the rejection of claims 2-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,171,820 have been fully considered and are persuasive. The rejection of claims 2-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,171,820 has been withdrawn.
Rejection under 35 U.S.C. §102

Applicant’s arguments, see page15, line 1 through page 18, line 4, filed December 13, 2021, with respect to the rejection of claims 2-4, 9, 13, 18-19 and 21 under 35 U.S.C. §102(a)(1) as being anticipated by Zhao (U.S. Patent Application Publication No. US 2016/0007037 A1) have been fully considered and are persuasive. The rejection of claims 2-4, 9, 13, 18-19 and 21 under 35 U.S.C. §102(a)(1) as being anticipated by Zhao (U.S. Patent Application Publication No. US 2016/0007037 A1) has been withdrawn.
Rejection under 35 U.S.C. §103

Applicant’s arguments, see page 15, line 1 through page 18, line 4, filed December 13, 2021, with respect to the rejection of claim 20 under 35 U.S.C. §103(a) as being unpatentable over Zhao (U.S. Patent Application Publication No. US 2016/0007037 A1) in view of Kajiwara (U.S. Patent No. 6,909,811) have been fully considered and are persuasive. The rejection of claim 20 under 35 U.S.C. §103(a) as being unpatentable over Zhao (U.S. Patent Application Publication No. US 2016/0007037 A1) in view of Kajiwara (U.S. Patent No. 6,909,811) has been withdrawn.
Allowable Subject Matter
Claims 2-21 are allowed.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 4:30am to 12:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
December 30, 2021